Title: Thomas Jefferson to Robert Patterson, 10 November 1811
From: Jefferson, Thomas
To: Patterson, Robert


          
                  Dear Sir 
                   
                     Monticello 
                     Nov. 10. 1811.
          I write this letter separate, because you may perhaps think something in the other of the same date, worth communicating to the Committee.
             
		  I accept willingly mr Voigt’s offer to make me a timepeice, & with the kind of pendulum he proposes. I wish it to be as good as hands can make it, in every thing useful; but no unnecessary labour to be spent on mere
			 ornament. a plain, but neat mahogany case will
			 be
			 preferred.
          I have a curiosity to try the length of the pendulum vibrating seconds here: and would wish mr Voigt to prepare one which could be substituted for that of the clock occasionally, without requiring any thing more than unhanging the one and hanging the other, in it’s place. the bob should be
			 spherical, of lead, and it’s radius, I presume, about one inch. as I should not have the convenience of a room of uniform temperature, the suspending rod should be such as not to be
			 affected by heat or cold, nor yet so heavy as to affect too sensibly the center of oscillation. would not a rod of wood, not larger than a large wire, answer this double view?
			 I remember
			 mr Rittenhouse told me he had made experiments, on some occasion on the expansibility of wood lengthwise by heat, which satisfied him it was as good as the gridiron for a suspender of the bob. by the experiments on the strength of wood & iron in supporting weights appended to them, iron has been found but
			 about six times as strong as wood, while it’s specific gravity is eight times as great. consequently a rod of it, of equal strength, will weigh but ¾ of one of iron, and disturb the center of
			 oscillation less in proportion. a rod of wood of white oak e.g. not larger than a seine twine would probably support a spherical bob of lead of 1.I. radius. it might be worked down to that size, I suppose, by the cabinet makers, who are in the practice of
			 preparing smaller threads of wood for inlaying. the difficulty would be in making it fast to the bob at one end, and scapement at the
			 other,
			 so as to regulate the length with ease & accuracy. this mr Voigt’s ingenuity can supply, and in all things I would 
                  wish submit the whole matter to your direction to him, and be thankful to you to give it.
          Your’s affectionately
                  Th: Jefferson
        